UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :                11/26/2019
 SECURITIES AND EXCHANGE                                      :
 COMMISSION,                                                  :
                                              Plaintiff,      :   18 Civ. 7803 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 JAMES BERNARD MOORE, et al.,                                 :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS the initial pretrial conference in this matter is scheduled for December 3,

2019. It is hereby

        ORDERED that the initial pretrial conference is hereby adjourned from December 3,

2019, to December 10, 2019, at 10:30 a.m. in Courtroom 1106 of the United States District

Court for the Southern District of New York, Thurgood Marshall U.S. Courthouse at 40 Foley

Square, New York, New York. It is further

        ORDERED that the Securities and Exchange Commission is directed to make

arrangements with the Warden or other official in charge at the Metropolitan Detention Center –

Brooklyn, or other facility in custody of Defendant Moore, to produce Defendant Moore to an

office in the facility with a reasonable degree of privacy to enable him to participate in a court

conference through means of a teleconference from the facility from 10:30 a.m. until completion

of the conference.

        The Clerk of Court is respectfully requested to mail a copy of this Order to pro se

Defendant.

Dated: November 26, 2019
       New York, New York
